Citation Nr: 0507725	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
herniated nucleus pulposus at L4-5, status post laminectomy.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1987 to 
August 1999.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2000 rating decision 
in which the RO, inter alia, granted the veteran service 
connection and assigned an initial 10 percent evaluation for 
herniated nucleus pulposus at L4-5, status post laminectomy, 
effective August 4, 1999.  In July 2001, the veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned.  The RO issued a statement of the case (SOC) in 
January 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2002.  

In December 2002, the Board determined further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  Later, however, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board jurisdiction to consider the claim in light of 
evidence developed by Board but not considered by the RO was 
held to be invalid.  Hence, in August 2003, the Board 
remanded this matter to the RO for accomplishment of the 
actions directed by the Board.  After completing the 
requested actions, the RO continued denial of the veteran's 
claim (as reflected in a November 2004 supplemental SOC 
(SSOC)).  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
herniated nucleus pulposus, status post laminectomy, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision.  

The veteran's service-connected herniated nucleus pulposus at 
L4-5, status post laminectomy, is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), for intervertebral disc syndrome.  Effective 
September 23, 2002, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  In the August 2003 remand, the 
Board requested that the RO arrange for the veteran to 
undergo examination to obtain findings responsive to that 
criteria.  Although that examination was scheduled for 
October 2004, the claims file indicates that the veteran 
failed to report.  

However, the Board also points out that Effective September 
26, 2003, the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004)).  

Where, as here, pertinent law or regulation changes during 
the pendency of an appeal, VA has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has not considered the claim in light of 
either the 2002 or 2003 changes in criteria for rating his 
spine disability.  As the veteran has not been notified of 
relevant revised rating criteria or afforded an opportunity 
to respond, a remand of this matter for initial RO 
consideration of that criteria, and for issuance of a SSOC 
reflecting such consideration, would avoid any prejudice to 
the veteran.  

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if appropriate) prior to adjudicating 
the claim on appeal.  The SSOC that explains the bases for 
the RO's determinations should include citation to pertinent 
legal authority implementing the VCAA-i.e., the current 
versions of 38 C.F.R. §§ 3.102 and 3.159-not cited to in 
either the SOC or SSOC issued in this case.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, signed authorization to enable 
it to obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further examination, if 
appropriate), the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority, 
to specifically include the 2002 and 2003 
changes in the applicable criteria for 
evaluating the veteran's spine disability 
(cited to above).  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative, an 
appropriate SSOC that includes citation 
to additional legal authority considered 
(to include 38 C.F.R. §§ 3.102 and 3.159, 
and all revised applicable rating 
criteria), along with clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




